Supreme Court of Texas
                           ══════════
                            No. 21-0358
                           ══════════

              James Robert Jones and Allen Watson,
                             Petitioners,

                                  v.

            Sylvester Turner, in His Official Capacity as
                Mayor of the City of Houston, et al.,
                            Respondents

   ═══════════════════════════════════════
               On Petition for Review from the
     Court of Appeals for the Fourteenth District of Texas
   ═══════════════════════════════════════

                     Argued February 22, 2022

      JUSTICE LEHRMANN delivered the opinion of the Court.

      This case presents issues of taxpayer standing and governmental
immunity.    Two Houston taxpayers sued the mayor and the city
councilmembers for allegedly misallocating tax revenue in Fiscal
Year 2020, in violation of the City Charter. They complain that the
Charter requires a certain amount of tax revenue to be allocated to a
fund used exclusively for drainage and street maintenance and that the
city officials illegally directed a portion of that money to other city
services. The taxpayers claim that the officials acted ultra vires in
spending the tax revenue at issue on anything other than the drainage
fund. The officials filed a plea to the jurisdiction asserting governmental
immunity, and the trial court denied the plea. The court of appeals held
that the taxpayers lacked standing and dismissed the case without
reaching the immunity issue.
       We hold that the taxpayers have standing to assert their claims
and sufficiently pleaded ultra vires acts. We therefore reverse the court
of appeals’ judgment and remand to the trial court for further
proceedings.

                             I. Background

       In the November 2018 election, the City of Houston’s
Proposition A passed by a 74% majority vote. The proposition amended
the City Charter by adding Article IX, Section 22, which established the
Dedicated Drainage and Street Renewal Fund. The Fund ended the
City’s former practice of issuing bonds and incurring debts to fund
drainage and street maintenance, replacing it with a pay-as-you-go
method of funding. HOUSTON CITY CHARTER art. IX, § 22(a). That
funding is allocated from several sources. Id. § 22(b). At issue in this
case is the allocation from one of those sources, namely, the city’s
ad valorem tax levy, which comes from property tax revenue.             Id.
§ 22(b)(iii).
       Section 22 requires that, aside from a relatively small portion, the
Fund “shall be used exclusively” for drainage and street costs.         Id.
§ 22(b). Included in the amount that must be allocated to the Fund is
“[a]n amount equivalent to proceeds from $0.118 of the City’s ad valorem



                                    2
tax levy” minus debt service on outstanding bonds or notes for drainage
and streets. Id. § 22(b)(iii). The standard method of designating the
amount of the tax levy is in terms of an amount per $100 of the value of
the property being taxed (e.g., in 2010, the tax rate was $0.63875 per
$100 of valuation). Accordingly, the parties agree that Section 22’s
reference to $0.118 means 11.8 cents per $100 of property value. The
funding derived from the ad valorem tax levy is “included in those
revenues limited by this Charter.” Id. § 22(d).
      In turn, tax revenues are limited by Article III, Section 1 of the
Charter, the so-called “revenue cap.” Section 1(a) provides that, absent
voter approval to the contrary, the City shall not “levy ad valorem taxes
at combined rates expected to result in total ad valorem tax
revenues . . . that exceed the lower of” two different “indexed” amounts.
Id. art. III, § 1(a) (“In each subsequent fiscal year [after the fiscal year
ending June 30, 2005], the allowable ad valorem tax revenues shall be
the prior fiscal year’s indexed ad valorem tax revenues.”). The first is
the “allowable ad valorem tax revenues increased by the rate of
inflation . . . plus the rate of growth in the City’s population.”       Id.
§ 1(a)(i). The second is the “amount of total ad valorem taxes, both
current and delinquent, actually collected during the prior fiscal year,
increased by 4.5% of that amount.” Id. § 1(a)(ii). If the voters approve
“an increase in total ad valorem tax revenues” above Section 1(a)’s
limits, the total ad valorem revenues so approved “shall become the
amount to be adjusted in (a)(i) and (a)(ii).” Id. § 1(a). The City Council
is authorized under Section 1 to adopt procedures “as necessary to
implement this section” and “shall have full authority to assess and




                                     3
collect any and all revenues of the city without limitation, except as to
ad valorem taxes and water and sewer rates.” Id. § 1.
       For Fiscal Year 2020, City Council approved an allocation of
approximately $47 million in ad valorem tax revenue to the Fund.
Houston taxpayers James Robert Jones and Allen Watson (Taxpayers)
sued the mayor and the city councilmembers (City Officials) in their
official capacities. 1    Taxpayers allege that, according to their
calculations, the City Officials underfunded the Fund by almost $50
million and in doing so violated the Charter and acted ultra vires.
Taxpayers request declaratory, injunctive, and mandamus relief
preventing the City Officials from reducing the amount contributed to
the Fund to an amount less than that mandated by the Charter.
Taxpayers also seek their attorney’s fees.
       Taxpayers’ original petition reflects their calculation of the
amount they allege should have been allocated to the Fund, which they
have maintained throughout the proceedings.               They begin their
calculation with the Fiscal Year 2020 total “assessed taxable property
value” of $214 billion, a value they assert takes into account any
exemptions and revenue caps. They then multiply that $214 billion by
$0.118/$100, per Section 22’s allocation, arriving at $252,520,000. From
that   number     they    subtract    the    debt   service    amount,     per



       1 The named defendants are Sylvester Turner, in his official capacity as
Mayor of the City of Houston, and Dwight Boykins, Martha Castex-Tatum,
Karla Cisneros, Ellen R. Cohen, Jack Christie, Jerry Davis, Amanda Edwards,
Robert Gallegos, Mike Knox, Michael Kubosh, Mike Laster, Steve Le, Dave
Martin, David Robinson, Brenda Stardig, and Greg Travis, in their official
capacities as City Councilmembers of the City of Houston.



                                      4
Section 22(b)(iii). They thus arrive at $96,665,000, the amount they
allege should have been allotted to the Fund for Fiscal Year 2020. 2 In
their brief in this Court, Taxpayers further present an alternative
calculation by which they arrive at a similar number from a different
starting point—the Fiscal Year 2020 total ad valorem tax proceeds of
$1,215,687,000, which they again assert takes into account the revenue
cap, property valuations, tax protests, and exemptions. They assert that
this amount reflects the actual collections expected based on a $0.56792
tax levy, and that $0.118 of that $0.56792—i.e., .118/.56792—must go to
the Fund.     Thus, they calculate $1,215,687,000 x (.118/.56792) =
$252,590,269.76.     Subtracting the debt service from that amount,
Taxpayers reach an allocation of $96,735,269.76 to the Fund from the
ad valorem tax proceeds.
       The City Officials filed a plea to the jurisdiction asserting
governmental immunity.        They argued that Taxpayers were merely
claiming the City Officials failed to implement the Charter’s provisions
as Taxpayers would have liked, rather than demonstrating that the City
Officials acted outside of their authority. At the hearing on the plea to
the jurisdiction, the City Officials presented several exhibits, including


       2  Taxpayers’ petition states that the debt service amount is
$161,226,060, but in this Court the parties appear to agree that the correct
number is $155,885,000. Because of that discrepancy, the petition states that
$91,293,940 should have been allotted to the Fund, but Taxpayers argue here
that subtracting the correct debt service amount yields $96,665,000. To the
extent corrections to the pleadings are necessary to address this discrepancy,
they may be accomplished on remand. See Tex. Dep’t of Parks & Wildlife v.
Miranda, 133 S.W.3d 217, 226–27 (Tex. 2004) (holding that plaintiffs have an
opportunity to amend their pleadings so long as they “do not affirmatively
demonstrate incurable defects in jurisdiction”).



                                      5
budget sheets and other documents related to various city funds, “to
demonstrate to the Court that this is not third grade math” but rather
involves “very complicated” calculations that require the City Officials’
exercise of discretion. One of the documents indicates that the contested
$47 million allocation to the Fund was calculated by subtracting the
debt service amount from $202,988,000, described as the “$0.118
equivalent of City’s Ad Valorem Tax Levy,” but the document provides
no detail as to how the officials arrived at that number. The trial court
denied the plea to the jurisdiction.
      On appeal, the City Officials maintained their entitlement to
immunity and argued for the first time that Taxpayers lacked standing
to bring the suit. Addressing only the standing argument, the court of
appeals reversed. 617 S.W.3d 894, 897 (Tex. App.—Houston [14th Dist.]
2020). The court held that Taxpayers failed to satisfy their burden to
show that they are seeking to enjoin the illegal expenditure of funds, a
necessary component of taxpayer standing. In fact, the court concluded,
Taxpayers had “not sought to enjoin the expenditure of any funds at all”
but rather to enjoin alleged underfunding. Id. at 896. Because the court
of appeals held that Taxpayers had not established taxpayer standing
and had not otherwise shown a particularized injury, the court
dismissed the case for want of jurisdiction without reaching the
immunity issue. Id. at 896–97. We granted Taxpayers’ petition for
review.

                        II. Taxpayer Standing

      Generally, parties do not have standing to sue unless they can
show, among other things, that they have “suffered a particularized



                                       6
injury distinct from that suffered by the general public.” Bland Indep.
Sch. Dist. v. Blue, 34 S.W.3d 547, 555–56 (Tex. 2000). However, Texas
law recognizes a “long-established exception” for taxpayers, who may
sue “to enjoin the illegal expenditure of public funds” without showing a
particularized injury. Id. at 556. To have standing as a taxpayer to
challenge government expenditures, a plaintiff must show two things:
“(1) that the plaintiff is a taxpayer; and (2) that public funds are
expended on . . . allegedly illegal activity.” Williams v. Lara, 52 S.W.3d
171, 179 (Tex. 2001). It is undisputed that Taxpayers meet the first
prong, so their standing as taxpayers hinges on the second
requirement. 3
       Construing Taxpayers’ pleadings liberally in their favor, we hold
that Taxpayers have pleaded sufficient facts for taxpayer standing. See
City of El Paso v. Heinrich, 284 S.W.3d 366, 378 (Tex. 2009) (explaining
that in determining “if the pleader has alleged facts that affirmatively
demonstrate the court’s jurisdiction to hear the cause,” “we construe the
pleadings liberally in favor of the plaintiffs and look to the pleaders’
intent”). Taxpayers pleaded that the City Officials allocated $47 million
of the ad valorem tax levy to the Fund when, according to Taxpayers’



       3  The City Officials oddly argue that Taxpayers failed to “raise[] or
preserve[]” the standing issue. Leaving aside that the City Officials, not
Taxpayers, are the parties complaining about standing, standing is a
component of subject-matter jurisdiction that may be raised at any time.
Garcia v. City of Willis, 593 S.W.3d 201, 206 (Tex. 2019) (noting that courts are
“duty-bound to determine whether [standing] exists” even if the parties do not
raise it). The City Officials also argue that because the funds for Fiscal
Year 2020 have already been spent, the issue is moot. However, Taxpayers are
seeking prospective relief for future allocation of funds.



                                       7
calculation, the officials were required to allocate almost $97 million.
That is a measurable, and by no means de minimis, shortfall. See
Andrade v. Venable, 372 S.W.3d 134, 138 (Tex. 2012) (holding that the
illegal expenditure must be significant, not de minimis). And Taxpayers
allege that the City is “actually spending” the money because the
collected funds are being spent on city services that would not have
received those funds had the City properly allocated them. Finally,
Taxpayers allege that the misallocation is illegal because Article IX,
Section 22 of the City Charter mandates that the Fund be spent
“exclusively” on drainage and street maintenance, meaning the City
Officials had no authority to allocate the money designated for the Fund
elsewhere and violated the Charter in allegedly doing so.
      The City Officials argue that no expenditures and no illegal
activities have been alleged; rather, they maintain that the City merely
allocated money on “related legal activity”—here, other lawful city
services. See Venable, 372 S.W.3d at 138. We disagree.
      First, whether the issue is characterized as making expenditures
on services other than drainage and street maintenance in violation of
the City Charter or failing to expend as required by the City Charter is
merely a matter of semantics. Either way, the City is collecting tax
dollars that allegedly are not being spent in accordance with the City
Charter’s express mandate.         The rationale underlying taxpayer
standing applies equally in either case: “protect[ing] the public from the
illegal expenditure of public funds without hampering too severely the
workings of the government.” Blue, 34 S.W.3d at 556. In any event, in
this case, the allegation that the City is allocating too little to the Fund




                                     8
necessarily carries with it an alleged expenditure elsewhere.        It is
undisputed that money not allocated to the Fund was allocated to and
spent on other services that otherwise would not have received that
money.
      Because Taxpayers allege that a considerable amount of taxpayer
money is being spent in a manner that violates the City Charter, the
City Officials’ argument that the funds are being spent on “related legal
activity” is inapposite. See Venable, 372 S.W.3d at 138. Although the
city services to which the disputed funds have been allocated are
themselves lawful, the allegedly unlawful act was budgeting (and
spending) any money that should have been allocated to the Fund on
any service other than drainage and street maintenance because that
act violates the City Charter. The City Officials’ reliance on Venable and
Lara is therefore misplaced.
      We emphasize that we do not hold a taxpayer has standing to
challenge every use (or nonuse) of taxpayer money of which he does not
approve. But when the law requires that a certain amount of money be
directed to a specific service, and the plaintiff alleges that it is being
directed and spent elsewhere, the taxpayer has alleged an illegal
expenditure sufficient to confer taxpayer standing.
      The City Officials’ remaining standing arguments are similarly
unconvincing. First, they imply that taxpayer standing is categorically
unavailable when the plaintiff asserts an ultra vires claim. However,
the City Officials cite nothing in support of this proposition beyond
general standing principles, which encompass an express exception for
taxpayer standing. They also argue that Taxpayers failed to identify a




                                    9
measurable amount of funds expended on other specific services, and
that because money is fungible they could not do so if they tried. But
Taxpayers have identified a specific amount of funds—almost $50
million—that they allege should have been allocated to the Fund and
instead were spent elsewhere. Even if Taxpayers cannot specifically
track every missing dollar, they can show that the tax revenue was
acquired and quantify the amount allegedly missing from the Fund. The
amount missing, if any, amounts to a measurable expenditure on other
services even though each dollar is fungible with any other in the
budget. The court of appeals therefore erred in dismissing the case on
standing grounds.

                    III. Governmental Immunity

      Because the court of appeals disposed of the case on taxpayer-
standing grounds, it did not address whether Taxpayers had sufficiently
pleaded and presented evidence of an ultra vires claim to defeat the City
Officials’ entitlement to governmental immunity. In the interest of
judicial economy, we will address the issue in the first instance. See
First Baptist Church of San Antonio v. Bexar Cnty. Appraisal Review
Bd., 833 S.W.2d 108, 111 (Tex. 1992) (noting that this Court may, in the
interest of judicial economy, either review or remand issues not
considered in the court of appeals).
      Governmental immunity generally bars suits for monetary
damages against public officials, but governmental immunity does not
bar prospective relief against government officers acting ultra vires, i.e.,
outside their legal authority. Heinrich, 284 S.W.3d at 368–69, 372. To
demonstrate that government officers are acting ultra vires, a plaintiff



                                    10
must show that the officers “acted without legal authority or failed to
perform a purely ministerial act.” Id. at 372. Thus, an ultra vires claim
may not be maintained if the officials’ acts are within their discretion;
the plaintiff must show that the officers failed to perform a purely
ministerial act or acted outside the scope of their allotted discretion.
Houston Belt & Terminal Ry. Co. v. City of Houston, 487 S.W.3d 154,
163 (Tex. 2016). And while an act within the officials’ discretion is
protected by immunity even if it is erroneous, Hall v. McRaven, 508
S.W.3d 232, 242–43 (Tex. 2017), officials generally have no discretion to
misinterpret the law, Houston Belt, 487 S.W.3d at 163.
      At the plea to the jurisdiction stage, governmental officials may
challenge jurisdiction based solely on the pleadings or may challenge
jurisdictional facts. Heinrich, 284 S.W.3d at 378. When the pleadings
are challenged, we review whether the alleged facts, if true,
affirmatively demonstrate jurisdiction; because we construe pleadings
liberally in favor of the pleader, we will grant a plea to the jurisdiction
without an opportunity to replead only if the pleadings affirmatively
negate jurisdiction.    Houston Belt, 487 S.W.3d at 160.            When
jurisdictional facts are challenged, we consider relevant evidence in the
record and will grant the plea only if there is no question of fact as to
the jurisdictional issue. Heinrich, 284 S.W.3d at 378. “This standard
mirrors our review of summary judgments,” such that we take as true
all evidence favorable to the nonmovants, and we indulge every
reasonable inference and resolve any doubts in their favor. Id.
      The City Officials’ plea to the jurisdiction purported to challenge
both Taxpayers’ pleadings and the existence of jurisdictional facts.




                                    11
Though they did not attach any evidence to their plea, they did present
exhibits at the hearing that are included in the reporter’s record, and
Taxpayers did not object to those exhibits. Accordingly, we will address
both the pleadings and the evidence of jurisdictional facts.
      Taxpayers pleaded that the City Officials “have no discretion to
calculate” the Fund allocation beyond the Charter’s “straightforward
mathematical formula.” They allege that the $0.118 allocation under
Section 22 is a fixed number, not a percentage, that must be used to fund
drainage and street maintenance. Their claim is that the City Officials
violated that mandate by allocating less than the full $0.118 amount to
the Fund. The City Officials respond that the petition does not challenge
their authority to decide how to apply municipal law. Instead, they
characterize Taxpayers’ claim as nothing more than a complaint that
the City Officials calculated the Fund allocation, pursuant to their
necessary discretion, in a way that differs from Taxpayers’ preferred
method. We disagree.
      “Ultra vires claims depend on the scope of a state official’s
authority,” and the City Charter defines the scope of the City Officials’
authority here. See Hall, 508 S.W.3d at 234. Section 22 says the Fund
“shall be funded” by “an amount equivalent to proceeds from $0.118 of
the City’s ad valorem tax levy,” and that the money allocated to the Fund
“shall be used exclusively” for drainage and street costs. HOUSTON CITY
CHARTER art. IX, § 22(b). The City Officials have no discretion but to
allocate the funds as mandated: either they have properly allocated the
funds, or they have not.




                                   12
      The City Officials argue that they have discretion in how they
allocate the funds because the Article III, Section 1 revenue cap and the
Article IX, Section 22 ad valorem-revenue allocation provisions are in
tension and must be reconciled. They assert that Taxpayers did not take
the revenue cap into account in their pleadings but that Taxpayers now
admit the cap applies. Thus, the City Officials contend that Taxpayers
concede the City Officials have discretion to incorporate the cap into the
Fund allocation’s calculation.
      While Taxpayers and the City Officials agree that the revenue cap
must be taken into consideration in calculating the Fund allocation, that
is not the end of the story. Contrary to the City Officials’ contention,
Taxpayers have maintained a consistent position on the proper
calculation throughout the proceedings. They allege and argue not that
the cap doesn’t apply, but that the City Officials are applying it
incorrectly. As noted, Taxpayers explain how their calculation takes the
revenue cap into consideration and reaches a number well above that
presented by the City Officials. Specifically, they assert: the revenue
cap places a ceiling on the total amount of ad valorem tax revenue that
may be collected after taking into account protests and exemptions; the
City sets the ad valorem tax rate based on that capped revenue number;
and $0.118 of that amount must be allocated to the Fund. Taxpayers
have not conceded their position by agreeing that the revenue cap
applies, and they have at least pleaded that, taking the revenue cap into
consideration, the City Officials allocated an insufficient amount to the
Fund in violation of the City Charter.




                                   13
       Moreover, although the City Officials generally argue that
Taxpayers’ calculation is simplistic and incorrect, we are unable to
discern    from   their   briefing   precisely   how    the   City   Officials’
understanding of the calculation method differs from the method
Taxpayers have advanced. The City Officials argue that applying the
revenue cap outlined in Article III, Section 1 produces an “indexed
amount” that the total ad valorem tax proceeds may not exceed, that the
tax rates are adjusted accordingly, and that an amount equivalent to
$0.118 of the capped proceeds must then be budgeted to the Fund. Thus,
the City Officials and Taxpayers seem to agree that, one way or another,
ad valorem tax revenue is capped, and the $0.118 multiplier applies to
the capped amount. But according to the City Officials, the resulting
calculation yields $47 million, and according to Taxpayers, the
calculation yields almost $97 million. The discrepancy appears to stem
from different understandings of how to take the revenue cap into
account.
       According to the City Officials, Taxpayers have applied the $0.118
multiplier to an erroneous “base amount” that is “grounded in raw tax
valuations,” while the City Officials have applied it to the proper
“indexed base amount” that is grounded in final valuations and the
revenue cap. Perhaps that is true, and perhaps the fact of the matter is
that the City Officials properly allocated ad valorem tax proceeds to the
Fund, in which case Taxpayers’ ultra vires claim fails on its merits. 4 But


       4 Taxpayers cite a press release in which the Mayor allegedly admitted
that the City Officials did not properly allocate ad valorem tax revenue to the




                                      14
we cannot glean from the briefing or the evidence precisely how the City
Officials calculated the allocation, whether they did so in the manner
they themselves argue the Charter requires, or whether their
calculation method conforms to the Charter’s requirements. As a result,
we cannot say the City Officials have met their burden for dismissal on
a plea to the jurisdiction. See Heinrich, 284 S.W.3d at 378.
       The City Officials insist that they have conclusively negated the
alleged facts underlying the ultra vires claim, relying principally on a
page from the City’s September 2019 Monthly Financial Report
indicating the projected Fiscal Year 2020 Fund allocation was calculated
as follows:




Fund. The City Officials respond that Taxpayers misconstrue the language in
the press release to twist it into “some sort of admission” of a violation of the
Charter. We need not address the effect, if any, of the press release to conclude
that a fact issue exists.



                                       15
According to this document, the City Officials reached the disputed
$47 million figure 5 by subtracting the undisputed debt service amount
($155,855,000) from $202,988,000, described in the document as
“Property Tax Revenue – General Fund ($0.118 equivalent of City’s Ad
Valorem Tax Levy).” But again, the document provides no detail as to
the source of that number, at what point or to what funds the revenue
cap was applied, or any other relevant calculations. We cannot discern
from that document or the City Officials’ other exhibits 6 or arguments
whether the starting point for Taxpayers’ calculation was erroneous or,
relatedly, whether the City Officials’ starting point was correct.
       In sum, on this record we are unable to resolve the legal question
of how to calculate the appropriate allocation of ad valorem tax revenue
to the Fund. Nor have the City Officials conclusively demonstrated that
no genuine fact issue exists as to how they actually allocated the funds
in Fiscal Year 2020. For both of these reasons, dismissal is unwarranted
at this stage. However, we emphasize that, in agreeing with the trial
court’s denial of the plea to the jurisdiction, we do not imply that
Taxpayers will ultimately succeed on the merits of their claim. We


       5   The amounts in the document are “expressed in thousands.”
       6 The entire Monthly Financial Report, of which the above-referenced
document is a part, was admitted as an exhibit at the hearing. The report is
very dense, spanning fifty-four pages, and the City Officials direct us to no
portions of the report providing the missing details. After oral argument before
this Court, the City Officials filed a supplemental letter that included a one-
page “demonstrative exhibit” containing new information about their
calculation methods. That information was not before the trial court and is
therefore not properly before us. Even if we were to consider the exhibit,
however, we cannot glean sufficient information from it to resolve the open
legal and factual questions regarding the City Officials’ calculations.



                                      16
simply hold that at this stage of the litigation, the record does not
support granting the City Officials’ plea.

               IV. Declaratory and Mandamus Relief

      The City Officials argue in the alternative that Taxpayers’ claims
for mandamus and declaratory relief are improper and must be
dismissed. The City Officials’ mandamus argument mirrors their ultra
vires argument: they assert that Taxpayers have not pleaded that the
City Officials failed to perform a ministerial duty or committed a clear
abuse of discretion. See Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex.
1992) (explaining that mandamus relief is appropriate to correct a clear
abuse of discretion when there is no adequate remedy at law). This
argument fails for the reasons discussed above.
      Finally, the City Officials argue that the declaratory-judgment
claim must be dismissed because the declaratory relief Taxpayers seek
is duplicative of the relief they seek by injunction or mandamus. See
Patel v. Tex. Dep’t of Licensing & Regulation, 469 S.W.3d 69, 79 (Tex.
2015) (explaining that “courts will not entertain an action brought under
the UDJA when the same claim could be pursued through different
channels”). We agree with Taxpayers that at this stage, it is premature
to dismiss the request for declaratory relief on the grounds asserted. It
is certainly possible that if Taxpayers prevail, they could be awarded
relief that would render a declaratory judgment redundant and thus
improper. But the trial court did not err in declining to dismiss the claim
on a plea to the jurisdiction.




                                    17
                            V. Conclusion

        We hold that by alleging that taxpayer funds are being spent in
contravention of a City Charter provision requiring that they be spent
exclusively for drainage and street maintenance, Taxpayers have
alleged an illegal expenditure sufficient to support taxpayer standing.
We further hold that the City Officials are not entitled to dismissal of
Taxpayers’ ultra vires claim on governmental immunity grounds at this
time.    Accordingly, we reverse the court of appeals’ judgment and
remand the case to the trial court for further proceedings.



                                        Debra H. Lehrmann
                                        Justice

OPINION DELIVERED: June 3, 2022




                                   18